Grant, J.
(after stating the facts). Mr. Bolger, the superintendent, had no authority to fix the wages to be paid plaintiff. That was, by the charter, intrusted solely to the board of park commissioners. No express contract as to wages appears to have been made, but his receiving *17pay at $1.50 a day fixed the contract price. It was the duty of the plaintiff to make his contract with the proper city authorities, and, if he desired to claim overtime, he should have made arrangements with the commissioners. I think the case is clearly ruled by Bartlett v. Railway Co., 82 Mich. 658 (46 N. W. 1034), and Davis v. Boat Works, 121 Mich. 261 (80 N. W. 38). See, also, Timmonds v. U. S., 28 C. C. A. 570, 84 Fed. 933. In Bartlett v. Railway Co., plaintiff sought to recover for overtime because the statute fixed the number of hours for a day’s labor. In this case plaintiff seeks to recover because the board of park commissioners had fixed the number of hours for their employes. The two cases are the same in principle. Plaintiff’s contract plainly was, as shown by the conduct and acts of the parties, to act as a phaeton driver at the sum of $1.50 per day. He could not recover for working more than nine hours a day, unless he had a contract with the board of park commissioners to that effect, which he did not have.
I think the judgment should be reversed.
Montgomery, J.
I think the judgment in this case should be affirmed. Under the instructions of the learned circuit judge the jury must have found that there was an employment of the plaintiff by the park board, and that there was no agreement in fact that the plaintiff should work more than nine hours a day for the compensation paid him. The circuit judge charged the jury as follows:
“Now, you have listened to this testimony in that regard, and his testimony was that he understood that there was a rule of nine hours when he entered into the employment of the board. I say a rule of nine hours; I mean that nine hours constituted a day’s work, and that additional work after the nine hours had elapsed he was to receive further compensation for. If that was in the mind of both parties as the measure of his wages, then that must govern, and he would be entitled to receive a reasonable sum for any additional labor that he performed over and above the nine hours of each day. If, however, *18on the other hand, with reference to the drivers, they were compensated a dollar and a half a day, and some days were long and some were short, then, under those circumstances, of course, he would not be entitled to receive that amount.”
The testimony of the plaintiff that the park superintendent had knowledge that he expected to receive pay for overtime, and that he in fact advised him to keep the time, and assured him that he would be paid, while not competent to make a contract,- — -as it does not appear that Mr. Bolger had the authority to make a contract which would bind the city, — is of force as negativing any waiver by the plaintiff of his right to receive compensation for overtime, and also as negativing any assent in the first instance to a contract for a longer day than nine hours. The plaintiff’s contention in this respect is also supported by the testimony that other employes in the same line of work, employed by the city in the park, were paid for overtime. As the case presents itself, then, the park board had authority to employ drivers of phaetons, and plaintiff was so employed. Shall it be said that, if there was no distinct agreement as to what his compensation was to be, he is not to be paid at all ? The case is unlike Bartlett v. Railway Co., 82 Mich. 658 (46 N. W. 1034), and Davis v. Boat Works, 121 Mich. 261 (80 N. W. 38), in that there was never any settlement or adjustment between the parties; and, according to the plaintiff’s version, so far from the defendant’s officers having the right to infer from his conduct that he was not making claim for overtime, the exact reverse is true as to the superintendent, and it cannot be said that the plaintiff waived his right to full compensation.
Hooker, C. J., and Moore, J., concurred with Montgomery, J. Long, J., did not sit.